United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1903
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
William Chandler,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 3, 2007
                                Filed: August 14, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       William Chandler appeals the sentence the district court1 imposed upon his
guilty plea to manufacturing and distributing 50 grams or more of methamphetamine,
and to conspiring to distribute 50 grams of more of methamphetamine, having been
previously convicted of a felony drug offense, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(B), and 846. Chandler was sentenced to serve concurrent prison terms of 126
months in prison on each count. His counsel has moved to withdraw and has filed a


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
should have granted Chandler an acceptance-of-responsibility reduction and sentenced
him to the statutory minimum of 120 months in prison. In his pro se brief, Chandler
argues that he was not guilty of distribution, and that being convicted of both the
conspiracy and the substantive offense violates double jeopardy. We reject these
arguments, and affirm.

       We conclude that the district court did not clearly err in denying an acceptance-
of-responsibility reduction: after pleading guilty Chandler absconded for 7 months,
resulting in cancellation of his sentencing hearing, and he was later arrested on a
methamphetamine-related drug charge; he did not clearly accept personal
responsibility for his obstructive conduct; and he was unavailable to assist in
prosecuting his codefendant. See United States v. Nguyen, 339 F.3d 688, 689-92 (8th
Cir. 2003) (standard of review; district court did not err in refusing to grant reduction
where one month before trial defendant absconded for 15 months, did not voluntarily
turn himself in, and did not clearly accept responsibility for obstructive conduct);
United States v. Honken, 184 F.3d 961, 968-69 (8th Cir. 1999) (in determining
whether acceptance-of-responsibility reduction is warranted where defendant has
obstructed justice, district court should consider timing and nature of obstructive
conduct; degree of acceptance of responsibility; whether obstruction of justice was
isolated and early incident; whether defendant voluntarily terminated obstructive
conduct; whether defendant admitted and recanted obstructive conduct; and whether
defendant assisted in investigation of his and others’ offenses).

       As to counsel’s argument that Chandler should have received a sentence of 120
months, which we construe as an attack on the reasonableness of the sentence, nothing
in the record suggests that Chandler’s within-Guidelines sentence is unreasonable.
See United States v. Icaza, Nos. 06-2882, 06-2883, 06-3003, 2007 WL 1976087 at *3
(8th Cir. July 10, 2007) (sentence within properly calculated Guidelines range is
presumptively reasonable).

                                           -2-
       Finally, Chandler’s guilty plea forecloses his contention that he is not guilty of
the distribution conviction, see United States v. Staples, 435 F.3d 860, 864 (8th Cir.
2006) (valid guilty plea operates as waiver of all non-jurisdictional defects or errors),
cert. denied, 127 S. Ct. 148 (2006), and his convictions for manufacturing and
distributing methamphetamine and conspiracy to commit that crime do not violate
double jeopardy, see United States v. Felix, 503 U.S. 378, 389 (1992) (substantive
crime and conspiracy to commit that crime are not same offense for double jeopardy
purposes).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no non-frivolous issues. Accordingly, we grant counsel’s motion
to withdraw, and we affirm. We direct counsel to inform Chandler about the
procedures for filing a petition for rehearing and for certiorari.
                        ______________________________




                                           -3-